DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-5, 9-13, 15-18 and 20 are allowable as amended by the Applicant.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding claim 1, the prior art discloses most of the claimed invention; however, the prior art does not disclose a shroud including a front surface, a rear surface, a first side surface, and a second side surface, wherein the rear surface of the shroud is configured to be coupled to a helmet and the front surface of the shroud is configured to be coupled to an accessory device; 
a first flexible element coupled to the first side surface of the shroud and configured to at least partially secure the accessory device to the shroud, the first flexible element extending through the front and rear surfaces of the shroud and around the first side surface of the shroud; and


Regarding claim 20, the prior art does most of the claimed invention; however, the prior art does not disclose a shroud including a front surface, a rear surface, a first side surface, and a second side surface, the shroud have a first lateral wing having a first aperture and a second lateral wing having a second aperture, wherein the rear surface of the shroud is configured to be coupled to a helmet and the front surface of the shroud is configured to be coupled to an accessory device;
a flexible element have a middle portion, a first end portion, and a second end portion, the middle portion of the flexible element being coupled to the shroud, the first end portion of the flexible element extending through the first aperture of the first lateral wing of the shroud from the front surface of the shroud to the rear surface of the shroud and around the first side surface of the shroud, the second end portion of the flexible element extending through the second aperture of the second lateral wing of the shroud from the front surface of the shroud to the rear surface of the shroud and around the second side surface of the shroud;
a first hook fastener coupled to a distal end of the first end portion of the flexible element and configured to selectively couple to either the first side surface of the shroud or the accessory device; and a second hook fastener coupled to a distal end of the 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy K Trieu/Primary Examiner, Art Unit 3732